Exhibit 10.5
CONFIDENTIAL SEVERANCE AGREEMENT AND RELEASE
     This CONFIDENTIAL SEVERANCE AGREEMENT AND RELEASE (“Agreement”) is made and
entered into by and between AMERICAN COMMERCIAL LINES LLC (“the Company”), and
W. Norbert Whitlock, his dependents, heirs, attorneys, agents, successors and
assigns (collectively referenced herein as “Employee”).
R E C I T A L S
     WHEREAS, Employee is currently employed by the Company as Executive Vice
President Operations; and
     WHEREAS, the Company has informed the Employee that his employment is being
terminated and that he may be qualified for severance benefits in accordance
with the Company’s Salaried Severance Policy and the terms of this Agreement;
and
     WHEREAS, both Employee and the Company (collectively, the “Parties”) desire
and intend to amicably sever the employment relationship between them in
accordance with the terms outlined in this Agreement; and
     WHEREAS, the Parties have read and understood the terms of this Agreement
and have been provided a reasonable opportunity to consult with legal counsel
prior to executing this Agreement.
     In consideration for the mutual promises and covenants set forth herein,
the Parties agree as follows:
     1. Termination. Employee’s employment with the Company will end on June 30,
2009 (the “Termination Date”).
     2. Severance Payments. In consideration for the mutual promises and
covenants set forth herein, as well as the terms of the Salaried Severance
Policy, incorporated herein by reference, the Company agrees to provide Employee
with the following:
          (a) Severance pay in an amount equal to Employee’s salary, at the rate
in effect on the date of his Termination Date, for Twenty-Six (26) Weeks (the
“Severance Payments”). Such Severance Payments shall be paid in Thirteen (13)
equal semi-monthly installments, less statutory and employee-authorized payroll
deductions, in accordance with the Company’s regular payroll practices and
procedures.
          (b) No payments shall be made under this paragraph until the
expiration of the seven (7) day revocation period set forth in Paragraph 8(e)
herein.
     3. Employee Benefits.
          (a) Participation in Company-sponsored welfare plans shall cease on
Employee’s Termination Date. Employee may exercise his rights to continue
coverage under the Company’s group health plan at his own expense in accordance
with applicable Federal law. The Company will provide timely notice to Employee
regarding these rights as required by law. In addition, Employee may exercise
any conversion rights available under other Company-sponsored welfare plans, in
accordance with the terms of such plans, if any.
          (b) Employee shall be entitled to any vested benefits under any
Company benefit or retirement plans in accordance with the terms of the
applicable plan documents. Nothing in this Agreement shall be construed to
forfeit, modify or abridge any such vested benefits.
          (c) For stock grants issued to Employee prior to January 1, 2009,
Employee shall be entitled to any benefits provided under any Company stock
plans in accordance with the terms of the applicable plan documents and award
agreements as they relate to termination of employment without “Cause”. Nothing
in this Agreement shall be construed to forfeit, modify or abridge any such
benefits. All unvested stock awards issued on or after January 1, 2009 will be
forfeited as of Employee’s Termination Date.
          (d) The Company shall reimburse Employee for all business expenses
incurred prior to his Employee’s Termination Date, provided that such expenses
are in compliance with Company policies and Employee submits acceptable
documentation of such expenses.
     4. Vacation. Employee will be paid his accrued but unused vacation in
accordance with the Company’s
W. Norbert Whitlock
Execution Copy

Page 1 of 5



--------------------------------------------------------------------------------



 



Vacation policy and applicable law.
     5. General Release. Employee, on behalf of himself, his spouse, dependents,
heirs, attorneys, successors and assigns, hereby releases, holds harmless and
forever discharges American Commercial Lines LLC, as well as its parent
companies, subsidiaries, affiliates, successors, predecessors, employees,
agents, attorneys, directors and officers, past and present, stockholders and
estates in their individual and business capacities, jointly and severally,
(collectively referenced herein as “the Released Parties”), from any and all
claims, damages, fees, costs or other equitable, legal, statutory or common law
relief for any causes of action, obligations, contracts, torts, claims, costs,
penalties, fines, liabilities, attorneys’ fees, demands or suits, of whatever
kind or character, known or unknown, fixed or contingent, liquidated or
unliquidated, whether asserted or unasserted, arising out of or related to
Employee’s prior employment with the Company, Employee’s termination from
employment with the Company, any other policies or agreements governing terms of
Employee’s employment, and any acts or omissions by the Company or any of the
Company’s current and former officers, directors, shareholders, principals,
attorneys, agents, employees, attorneys, affiliates, parent companies,
subsidiaries, successors and assigns, at any time up through the Effective Date
of this Agreement. This Agreement shall specifically apply to, but shall not be
limited to, claims for violation of civil rights, including violations of Title
VII of the Civil Rights Act of 1964, the Equal Pay Act, the Americans With
Disabilities Act, the Age Discrimination in Employment Act, or any other local,
state or federal statute (or constitution), including but not limited to any
claim based upon race, sex, national origin, ancestry, religion, age, mental or
physical disability, marital status, sexual preference or denial of Family and
Medical Leave; claims arising under the Employee Retirement Income Security Act
of 1978 (“ERISA”), or pertaining to ERISA-regulated benefits; claims arising
under the Fair Labor Standards Act, including any claims for wages, vacation
pay, severance pay, bonus compensation, commissions, deferred compensation,
other remuneration of any kind or character; claims for violations of any other
federal, state or local law governing employment or labor relations; claims for
any obligations, agreements, express or implied contracts; claims for
defamation, invasion of privacy, assault and battery, intentional or negligent
infliction of emotional distress, negligence, gross negligence, estoppel,
conspiracy or misrepresentation; express or implied duties of good faith and
fair dealing; wrongful discharge, violations of public policy; and/or torts for
any and all alleged acts, omissions or events up through the Effective Date of
this Agreement.
     Because you are no longer an employee, you are no longer covered by the
Company Securities Trading Policy and there are no trailing contractual
constraints related to the exercise of options or purchase or sale of Company
stock. You acknowledge you are aware of the Federal securities laws and
regulations that prohibit the purchase or sale of a security at a time when an
individual possesses material nonpublic information. You will indemnify the
Company for any and all claims, damages, fees, costs or other equitable, legal,
statutory or common law causes of action related to any trade you make.
     6. Receipt of Wages and Commissions. Employee shall be paid all salary to
which he is entitled for service performed prior to his Termination Date in
accordance with the provisions of applicable law. By signing below, Employee
acknowledges receipt of all such salary payments due and owing as of his
Termination Date.
     7. Voluntary and Knowing Agreement. Employee acknowledges that he has
carefully read and fully understands all of the provisions and effects of this
Agreement; that he has been advised to consult with an attorney prior to
executing this Agreement; that he participated in the creation of and is
voluntarily entering into this Agreement; and that neither the Company nor its
agents or attorneys have made any representations or promises as to the terms or
effects of this Agreement other than those contained here.
     8. Compliance with the Older Workers’ Benefit Protection Act. The Parties
desire and intend that this Agreement comply with the terms of the Older
Workers’ Benefit Protection Act. Accordingly, Employee acknowledges that he has
been advised of the following rights:
          (a) Employee understands that local, state and federal laws, including
the AGE DISCRIMINATION IN EMPLOYMENT ACT, prohibit employment discrimination
based upon age, sex, race, color, national origin, ethnicity, religion, or
disability. Employee further understands and agrees that, by signing this
Agreement, he agrees to waive any and all such claims, and release the Company
from any and all such claims.
          (b) Employee acknowledges that he has been advised in writing to
consult with an attorney and has been provided with a reasonable opportunity to
consult with an attorney prior to signing this Agreement, which
W. Norbert Whitlock
Execution Copy

Page 2 of 5



--------------------------------------------------------------------------------



 



contains a general release and waiver of claims.
          (c) Employee acknowledges that the Severance Payments required to be
paid pursuant to the terms of this Agreement constitute monies to which Employee
otherwise would not be entitled, and that Employee is being paid the Severance
Payments in consideration for his signing of this Agreement in accordance with
the terms of the Company’s Salaried Severance Policy.
          (d) Employee acknowledges that he has FORTY-FIVE (45) DAYS after
receiving this Agreement, up to and including Date, to consider whether to sign
this Agreement.
          (e) Employee further acknowledges that, in the event that he signs
this Agreement, he has another SEVEN (7) DAYS to revoke it. To revoke, Employee
agrees to deliver a written notice of revocation to Sr. Vice President — Human
Resources, American Commercial Lines LLC, 1701 E. Market Street, Jeffersonville,
Indiana 47130, prior to 5 PM on the seventh day after signing. THIS AGREEMENT
DOES NOT BECOME EFFECTIVE UNTIL EXPIRATION OF THIS SEVEN (7) DAY PERIOD.
     9. Non-Disclosure. Employee agrees that, subsequent to the Effective Date
of this Agreement, Employee shall not, for his own behalf or on behalf of any
other person or entity disclose any Confidential Information belonging to the
Company to anyone except with the written consent of the Company or use any
Confidential Information for the purpose of engaging in any business activity
similar to that in which Employee engaged during the Employee’s employment with
the Company or for the benefit of any person or entity selling, marketing,
designing, developing, or manufacturing products or services that are the same
as, similar to, or that compete with products or services provided by the
Company. For purposes of this Agreement, “Confidential Information” shall mean
all information, whatever its nature and form and whether obtained orally, by
observation, from written materials, or otherwise obtained by Employee during or
as a result of Employee’s employment with the Company or in connection with
Employee’s affiliation with any entity which has been acquired by or merged into
the Company, and relating to any technical, manufacturing, business or
commercial activities or plans of the Company, whether made or conceived by
Employee or otherwise, except such information as is generally available to the
public. By way of illustration, but without limitation, “Confidential
Information” includes formulas, systems, methods, programs, processes,
compilations of technical and non-technical information, inventions, discoveries
and improvements, designs, drawings, blueprints, software, product ideas,
concepts, prototypes, features, techniques, procedures, and all ideas related to
actual or anticipated business or research and development of the Company,
whether patented or patentable, and business and customer information including
but not limited to product announcement dates, marketing objectives and
strategies, financial projections, planned product or services offerings,
advertising and promotional materials, forms, patterns, lists of past, present
or prospective licenses, licensees, clients and customers, and their addresses,
needs, personnel, characteristics, and the like, and data prepared for, stored
in, processed by or obtained from an automated information system belonging to
or in the possession of the Company. If Employee is required by order of a court
or other governmental authority to disclose any Confidential Information, the
Employee will promptly notify the Company in advance of any disclosure so that
the Company may attempt to obtain an appropriate protective order. Except as
otherwise provided, the obligations herein shall survive so long as such
information is confidential or is a trade secret under applicable law.
     10. Property Return. As soon as reasonably practicable, Employee shall
return all Company-owned property in his possession, including but not limited
to all keys to company buildings or property, automobiles or other vehicles, all
Company-owned equipment, all company software and computers, all documents and
papers (including but not limited to reports, Rolodexes, sales data, product
lists, business plans, notebook entries, and files), all company credit cards,
telephone cards, cellular telephone(s), all Confidential Information, as defined
in paragraph 9 of this Agreement, and all other Company property.
     11. Non-Solicitation. For a period of one (1) year after his Termination
Date, Employee shall not in any manner directly or indirectly induce or attempt
to induce any employee of the Company to quit or abandon his or her employment
with the Company, or any parent company, subsidiary or affiliate.
     12. Non-Disparagement. Employee agrees that, subsequent to his Termination
Date, he will not make any disparaging or derogatory remarks or statements about
the Company, or the Company’s current and former officers, directors,
shareholders, principals, attorneys, agents or employees, or her prior
employment with the Company. The Company agrees that it will not make any
disparaging or derogatory remarks or statements about Employee or Employee’s
W. Norbert Whitlock
Execution Copy

Page 3 of 5



--------------------------------------------------------------------------------



 



prior employment with the Company. In the event a prospective employer contacts
the Company by any means to verify Employee’s prior employment, the only
information that the Company, and its agents or employees, will provide will be
Employee’s hire date, Termination Date and last position held. All inquiries
from prospective employers shall be directed to Sr. Vice President — Human
Resources, American Commercial Lines LLC, 1701 E. Market Street, Jeffersonville,
Indiana 47130.
     13. Confidentiality and Trade Secrets. The Parties agree that neither
party, nor anyone acting in on their respective behalves, shall initiate or
cause to be initiated any publicity or any oral or written communication
whatsoever concerning the terms of this Agreement and, with the exceptions
stated herein below, shall forever hold confidential and not make public to
anyone, in particular, current and past employees of Company, whether by oral or
written communications or otherwise, said terms, except only: (a) to the extent
as may be absolutely necessary to accomplish financial planning, tax planning
and the filing of income tax returns; (b) to the extent as may be absolutely
necessary to enforce the terms of this Agreement; (c) to the extent as may be
compelled by court order; or (d) to spouses. Additionally, the Employee
understands and agrees that he has not and will not engage in misappropriation
of the Company’s trade secrets or confidential information and may not use,
review, rely upon, distribute, display or otherwise make available any of the
Company’s trade secrets or confidential information. Any breach of this section
shall be considered a breach of the Agreement. Except as such disclosure may be
required by the U.S. Securities and Exchange Commission, the obligations herein
shall survive so long as such information is confidential or is a trade secret
under applicable law.
     14. Breach. Employee agrees that if he engages in a material breach of this
Agreement, the Company shall not be required to make any unmade payment due
under this Agreement, and he shall repay any payments he received under this
Agreement within seven (7) calendar days upon written demand by Company. The
parties agree that this paragraph shall not apply to the lawful exercise of any
existing rights under applicable federal, state and local laws.
     15. Cooperation with Litigation. In the event that the Company is involved
in any investigation, litigation, arbitration or administrative proceeding
subsequent to the Effective Date of this Agreement, Employee agrees that, upon
request, he will provide reasonable cooperation to the Company and its attorneys
in the prosecution or defense of any investigation, litigation, arbitration or
administrative proceeding, including participation in interviews with the
Company’s attorneys, appearing for depositions, testifying in administrative,
judicial or arbitration proceedings, or any other reasonable participation
necessary for the prosecution or defense of any such investigation, litigation,
arbitration or administrative proceeding.
     16. Misconduct. Employee understands that if he engages in, or has engaged
in misconduct that would warrant his termination of employment under the
Company’s Code of Ethics or other policies in effect at any time during his
employment with the Company (“Company Policies”), that he shall forfeit all
benefits provided by this Agreement. A finding of misconduct constituting a
breach of any one or more of the Company Policies will also constitute a
material breach of this Agreement. Misconduct means the commission of any act of
fraud, embezzlement or dishonesty by employee, any unauthorized use or
disclosure by employee of confidential information or trade secrets of the
Company, or any other intentional misconduct by employee adversely affecting the
business or affairs of the Company in a material manner. The foregoing
definition shall not be deemed to be inclusive of all the acts or omissions
which the Company may consider as misconduct under this Agreement.
     17. Choice of Law. This Agreement is made in the State of Indiana, and
shall in all respects be interpreted, enforced and governed under the laws of
the State of Indiana without respect to choice of law principles, or by Federal
law where applicable.
     18. Modifications. The Parties agree that the provisions of this agreement
may not be modified by any subsequent agreement unless the modifying Agreement
is: (i) in writing; (ii) specifically references this Agreement; (iii) is signed
by Employee; and (iv) is signed and approved by an authorized officer of the
Company.
     19. Integration. The Parties acknowledge and agree that this Agreement
constitutes the entire agreement between the Parties; that the Parties have
executed this Agreement based upon the terms set forth herein; that the Parties
have not relied on any prior agreement or representation, whether oral or
written, which is not set forth in this Agreement; that no prior agreement,
whether oral or written, shall have any effect on the terms and provisions of
this Agreement; and that all prior agreements, whether oral or written, are
expressly superseded and/or revoked by this Agreement.
W. Norbert Whitlock
Execution Copy

Page 4 of 5



--------------------------------------------------------------------------------



 



     20. Severability and Waiver. The Parties acknowledge and agree that each
provision of this Agreement shall be enforceable independently of every other
provision. Furthermore, in the event that any provision is deemed to be
unenforceable for any reason, the provision shall be rewritten to the extent
necessary to make it effective and in accordance with any applicable laws and
additionally that the remaining provisions shall remain effective, binding and
enforceable. The Parties further acknowledge and agree that the failure of any
party to enforce any provision of this Agreement shall not constitute a waiver
of that provision, or of any other provision of this Agreement.
     21. Effective Date. The Effective Date of this Agreement shall be seven
(7) calendar days after the date that Employee signs this Agreement before a
witness as set forth in paragraph 8(e) above. The date that representatives of
the Company sign this Agreement shall not affect the Effective Date for any
purpose under this Agreement.
     22. Fees and Costs. The Parties will each bear their own attorney’s fees
and costs in connection with drafting and negotiation of this Agreement. In the
event Employee fails to comply with the provisions contained in this Agreement
and/or initiates any action based on claims that have been released herein,
Employee will pay for all fees and costs incurred by the Company or its agents
or employees, including reasonable attorneys’ fees.
     23. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
IN WITNESS WHEREOF, and intending to be legally bound hereby, I have executed
and delivered this Release on the date set forth below.

                  AMERICAN COMMERCIAL LINES LLC    
 
           
6/26/09
  By:   /s/ Richard W. Spriggle    
 
           
Date
           
 
  Position:   SVP Human Resources    
 
           
 
                W. NORBERT WHITLOCK      
6/26/09
      /s/ W. Norbert Whitlock              
Date
  Signature          
6/26/09
      /s/ Richard M. Bruns              
Date
  Witness        

W. Norbert Whitlock
Execution Copy

Page 5 of 5